DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				General remarks:
1/ Claims 1-2, and 4-10 are pending
2/ claims 1 and 10 are independent
3/ Previous IDS filed 06/21/2019 has been considered
4/ Claim 3 is cancelled

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
-Regarding claim 1 applicant argued that “the Office acknowledges that Zalila fails to disclose or suggest the recited generation of at least one value relating to the at least one data element. As such, it is unclear how the document can disclose a provision of an adapted response that includes such a generated value relating to the at least one data element”.

Examiner respectfully disagrees:
Zalila discloses “generation of at least one value relating to the at least one data element”. It was specifically indicated in the previous office action that profile, at least one value relating to the at least one data element”. Applicant`s argument is not persuasive.
-Applicant further argued that “Second, the Office turns to paragraph [0037] of Zalila for alleged disclosure of “provide an adapted response including the at least one generated value relating to the at least one data element... ” According to claim 1, the generated value included in the adapted response is based on a user and a predetermined user entitlement. However, the method disclosed by Zalila removes response data that is not pertinent to the user”.
Examiner respectfully disagrees:
Applicant argues that the prior arts do not teach generating value, however, applicant does not indicate why the teaching of the prior art that is mapped for the limitation of generating value does not correspond to generating value except for mentioning that they are not equivalent. In light of the disclosure, the specification is silent as to what generating value is. The term is generically used without any characterization with what steps are done to generate value, what schemes are used to generate value and how they are used or even what the generated value is except for mentioning terms such as monetary value and measuring scheme without any further characterization of the value such as what it is. Further the specification does not preclude the teachings of the prior arts not to correspond to the limitation of generating value, or the specification does not explicitly indicate what generating value is with specific characterization that describes the 
Further applicant tend to attack prior arts individually. Zalila was used to teach the limitation “the generated value included in the adapted response is based on a user and a predetermined user profile”. Zalila was used to teach generating value based on user profile where entitlement is not specifically indicated to be in the profile. The second prior art, Do was used to teach generating value based on user profile which includes entitlement information such as security access level. The combination is what is used to teach the above limitation. Applicant tend to attack prior arts individually when a combination of the prior arts is what is used to teach the limitation.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Zalila in [0075] discloses the response data 237 sent back to the interfacing agent 206 from the service providers 208 or scrapers 209 may be filtered, including analyzed and/or processed, using the user profile 232 to generate 
[0063] discloses that 
the filtering engine 238 may retain one or more portions of the response data 237 that is relevant to terms in the user profile 232 (corresponds to generated value) for inclusion in the user-customized response data presented to the user 204. The filtering engine 238 may also discard, one or more portions of the response data 237 that are not relevant to the user profile 232 and exclude these non-relevant portions from the user-customized response data (corresponds to generating value) so that these non-relevant portions are not presented to the user 204.
Further fig. 12, 301-311 discloses how to adapt response based on user profile. Examiner suggests that applicant include further characterization of what generating value is in to the claim to differentiate from the prior arts.
-Applicant further argued that 
“Do does not disclose or suggest that a predetermined user entitlement, based on the user, is selected, as in the instant claims”
Examiner respectfully disagrees
Do  in [0019] discloses that a user identified as `Maria` (user) belongs to the marketing department and has a security level of `7.` (entitlement) Using the exemplary user profile above, the content display module (120) may personalize content created from the content repository (132) for display to the user identified as `Maria.` For example, the content display module 

-Applicant further argued that “The personalization of content pertains to identifying content that is specific to a user. This no way is equivalent to the generation of at least one value relating to at least one data element, let alone generating such a value on a basis of a selected user entitlement”
Examiner respectfully disagree
Applicant does not indicate why the teaching of the prior art that is mapped for the limitation does not correspond to generating value except for mentioning that they are not equivalent. In light of the disclosure, the specification is silent as to what generating value is. The term is generically used without any characterization with what steps are done to generate .




Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-5, and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zalila (US pg. no. 20120259826), further in view of Do (US pg. no. 20090094561).
Regarding claim 1. Zalila discloses a system for adapting a response provided by a first device, wherein
the system comprises the first device (fig. 2, service providers 208); 
the first device comprises a processor (fig. 2, processor of service providers 208);
the processor is configured to:
receive, from at least one user device, as at least one second device (fig. 2 device of user 204), a data access request (fig. 2, 236 request), the data access request comprising at least one identifier relating to a user and a predetermined service provider interface (fig. 2 discloses user 204 communicates request 236 with communication device 202 that corresponds to service provider interfaces for service providers 208. The source and the destination information of the request 236 corresponds to identifier related to the user and the communication device 202 (service provider interface)), the service provider interface being associated with the first device (([0038] discloses interfacing agent 106 allows the user 104 to interface with any type of service provider 108 (first device)) ;
process the data access request and provide an original data response to the data access request (fig. 12 307 discloses receive response data from the one or more service providers (first device)); and
send the original data response (fig. 12 discloses 307 discloses receive response data from the one or more service providers (first device)) wherein the system is configured to:
intercept the original data response sent by the first device and adapt  the original data response while being specific to the user (0037] discloses when the service providers 108 receive the request, the service providers 108 may send response data back to the interfacing agent 106 (intercepting), which then filters the response data based on the user profile of the user 104  to form or generate user-customized response data (response while being specific to the user); fig. 12 307-309 discloses receive user request; send user request to service providers; receive response from service providers; and filter response to generate customized response according to user attributes of the user profile that corresponds to intercepting) by: 
separating, based on the user, the intercepted original data response into at
least one data element ([0084] discloses The process filters (separates) the response data from the one or more service providers using the user profile to form user- customized response);
selecting, based on the user, a predetermined user profile ([0045] Customization of the user experience in using the interfacing agent 106 may be facilitated by the use of a user profile (selecting user profile based on user), stored by the interfacing agent 106, which contains user attributes (user attributes) about the user 104; [0037] discloses user-; and 
	generating, based on the user and the selected user profile, at least one value relating to the at least one data element ([0037] discloses because the user-customized response data has been processed to remove response data that is not pertinent to the user 104 (user), such as by removing data that does not match the user's preferences or attributes as defined in the user profile (user profile), the user 104 may be presented with customized data that effectively reduces the volume of data (generating value) the user 104 receives; [0063] discloses the filtering engine 238 may retain one or more portions of the response data 237 that is relevant to terms in the user profile 232 (corresponds to generating value) for inclusion in the user-customized response data presented to the user 204.  The filtering engine 238 may also discard (generating value), one or more portions of the response data 237 that are not relevant to the user profile 232 and exclude these non-relevant portions from the user-customized response data so that these non-relevant portions are not presented to the user 204);
provide an adapted response including the at least one generated value relating to the at least one data element ([0063] discloses the filtering engine 238 may retain one or more portions of the response data 237 that is relevant to terms in the user profile 232 (corresponds to generated value) for inclusion in the user-customized response data presented to the user 204; [0037] discloses the user-customized response data has been processed to remove response data that is not pertinent to the user 104, such as by 
send at least a part of the adapted response to the second device or at least one
third device ([0084] discloses The process filters the response data from the one or more service providers using the user profile to form user-customized response data (step 309). The process presents the user-customized response data to the user (step 311)).
But, Zalila does not explicitly disclose:
selecting, based on the user, a predetermined user entitlement;
generating, based on the user and the selected user entitlement, at least one value relating to the at least one data element; 
Do further discloses: selecting, based on the user, a predetermined user entitlement ([0019] The exemplary user profile above specifies that a user identified as `Maria` belongs to the marketing department and has a security level of `7. ` (selecting entitlement based on user) Using the exemplary user profile above, the content display module (120) may personalize content created from the content repository (132) for display to the user identified as `Maria);
	generating, based on the user and the selected user entitlement, at least one value relating to the at least one data element ([0019] The exemplary user profile above specifies that a user identified as `Maria` belongs to the marketing department and has a security level of `7.` Using the exemplary user profile above, the content display module (120) may personalize content(generating value)created from the content repository (132) for display to the user identified as `Maria.` For example, the content display module 
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Zalila with Do. The modification would allow restricted access to content to users based on user profiles. The modification would allow adapting responses to requesting users to ensure a secured access based on user profile information. The modification would allow personalizing content according to access level of user as indicated in user profile to enable a more secured access to resources.
Regarding claim 4.   The combination discloses the system according to claim 1.
Zalila further discloses, wherein, to generate the at least one value relating to the at least one data element, the system  uses at least one predetermined data element modifying scheme ([0037] discloses because the user-customized response data has been processed to remove response data that is not pertinent to the user 104 (user), such as by removing data that does not match the user's preferences or attributes (predetermined data modifying scheme)  as defined in the user profile (user profile), the user 104 may be presented with customized data that effectively reduces the volume of data (generating value) the user 104 receives).
Regarding claim 5, the combination discloses system according to claim 1.
Zalila further discloses wherein the system uses at least one predetermined data element modifying scheme ([0037] discloses because the user-customized response data has been processed to remove response data that is not pertinent to the user 104 (user), such as by removing data that does not match the user's preferences or attributes 
Regarding claim 10, the combination discloses a method for adapting a response provided by a first device, comprising:
All other limitations of claim 10 are similar with the limitation of claim 1 above. Claim 10 is rejected on the analysis of claim 1 above.

		Claims 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination Zalila (US pg. no. 20120259826), and Do (US pg. no. 20090094561), further in view of Yao (US pg. no. 20150348106).
Regarding claim 2, the combination discloses the system according to claim 1.
But, the combination does not explicitly disclose:
wherein the data access request includes at least one context data element; and
the system configured to intercept and filter the data access request addressed to the first device, and extract the at least one context data element;
However, in the same field of endeavor, Yao discloses, wherein, the data access request includes at least one context data element ([0040] the content request 202 includes user device context data 204 that specify user device attributes for the user/user device 106 to which the content item will be presented); and the system configured to intercept and filter the data access request addressed to the first device, and extract the at least one context data element ([0043] The content item modifier 122 selects, based on the user device context data 204 and from the feed data 124, content that will be 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Yao. The modification would allow transmitting information with the request. The modification would allow building user profile at intermediate device using the information and implementing the user profile to provide customized service to the user for a better user experience.

Claims 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination Zalila (US pg. no. 20120259826), and Do (US pg. no. 20090094561), further in view of Philippov (US pg. no.  20170118267).
Regarding claim 6.    The combination discloses the system according to claim 4.
	But, the combination does not explicitly disclose, wherein, the at least one generated value relating to the at least one data element including generated data representing a monetary value relating to the adapted response based on the at least one predetermined data element measuring scheme, the adapted response includes the generated data representing the monetary value relating to the adapted response.
		However, in the same field of endeavor, Philippov discloses, wherein, the at least one generated value relating to the at least one data element including generated data representing a monetary value ([0054] discloses produce reduced response data relating to the adapted response ([0054] discloses the beam API server 603 then reduces the size of the response data by (1) removing unnecessary data 655, (2) minifying the response data 660. The reduced data produced using the above schemes corresponds to monetary value) based on the at least one predetermined data element measuring scheme ([0054] discloses reducing the size of the response data by (1) removing unnecessary data 655, (2) minifying the response data 660 (data element measuring scheme)), the adapted response includes the generated data representing the monetary value relating to the adapted response ([0054] discloses the beam API sever 603 then transmits the request data 645 to the external web service 607.  In response to the request data, the beam API server 603 receives response data 650 from the external web service 607.  The method then continues as shown in FIG. 6b.  The step of receiving the response data 650 from the external web service 607 is repeated in FIG. 6b to show continuity between FIGS. 6a and 6b but does not indicate that this step must be repeated.  The beam API server 603 then reduces the size of the response data by (1) removing unnecessary data 655, (2) minifying the response data 660, and/or (3) compressing the response data 665 to produce reduced response data.  The beam API server 603 then transmits the reduced response data 670 to the beam modem 601).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of eth invention was effectively filed to combine the teaching of the combination with Philippov. The modification would allow determining unwanted data in response and modifying the response to exclude the unwanted data in order to make data processing at the receiving end easier or compressing response data to produce reduced response data.
Claims 7-8, and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination Zalila (US pg. no. 20120259826), and Do (US pg. no. 20090094561), further in view of Krasnoiarov (US pg. no. 20080072306).
		Regarding claim 7, the combination discloses the system according to claim 4.
		But, the combination does not explicitly disclose:	
	wherein, the original data response comprises original data and each of the at least one predetermined data element modifying scheme comprises a predetermined algorithm for processing the data element;
		However, in the same field of endeavor, Krasnoiarov discloses wherein, the original data response comprises original data (fig.1 C discloses response data that corresponds to original data), and each of the at least one predetermined data element modifying scheme comprises a predetermined algorithm for processing the data element ([0009] The rule (algorithm) can be an IF-THEN type rule with trigger and an action.  The trigger can include elements of the response or information related to the user.  An example of a rule could be IF ((link A is in page) AND (user is in group C)) THEN (replace link A with link B) that corresponds to predetermined algorithm to modify the response data).
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Krasnoiarov. The modification would allow modifying responses to generate customized content using different modifying scheme for an effective content personalization curated towards to a specific user.
Regarding claim 8, the combination discloses the system according to claim 4. 

wherein the at least one generated value relating to the at least one data element depends on at least one element of a group comprising: the user
However, in the same field of endeavor, Krasnoiarov discloses wherein the at least one generated value relating to the at least one data element depends on at least one element of a group comprising: 
the user ([0007]-[0009] discloses receiving response. The rule used to modify is IF ((link A is in page) AND (user is in group C) based on user) THEN (replace link A with link B). Link A corresponds data element. Generating modified response by replacing link B corresponds to generating value based on the user is group C).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Krasnoiarov. The modification would allow using user profile to create directed personalized content according to the user for an effective content personalization that ensures better user experience. 
Regarding claim 11. The combination discloses the system according to claim 1.
But, the combination does not explicitly disclose:
wherein the adapted response further includes at least one of the at least one data element.
	However, in the same field of endeavor, Krasnoiarov further discloses wherein the adapted response further includes at least one of the at least one data element ([0007]-[0009] the rule used to modify response is IF ((link A is in page) AND (user is in group C) THEN (replace link A with link B). Link A corresponds data element replaced by the other 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Krasnoiarov. The modification would allow effectively selecting elements that needs to be revealed for a specific user and hiding contents that are protected for the specific user as a result ensuring a more secured system.

Claims 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination Zalila (US pg. no. 20120259826), and Do (US pg. no. 20090094561), further in view of Sutton (US pg. no. 20100218253).
Regarding claim 9.    The combination discloses the system according to claim 1.
But, the combination does not explicitly disclose:
wherein the adapted response includes the intercepted original data response and the generated value relating to the intercepted original data response, the system using a predetermined response measuring scheme.
		However, in the same field of endeavor, Sutton further discloses, wherein the adapted response includes the intercepted original data response and the generated value relating to the intercepted original data response, the system using a predetermined response measuring scheme ([007] discloses the content injection service is configured to receive a web request from a client within the system.  The content injection service intercepts a response (intercepted response) to the web request and identifies a potential security threat associated with the response (using predetermined response measuring scheme) to the request.  The content injection service is further configured to determine 
		Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Sutton. The modification would allow adapting responses by injecting content in to the responses when threat is detected to take countermeasure action to the detected security threats in order to enable a more secured client server communication.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US pg. no. 20170132401, [0014].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-1701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MESSERET F GEBRE/Examiner, Art Unit 2445          
     
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        03/22/2021